EXHIBIT 10.1
TRIPLICATE ORIGINAL
AMENDMENT NO. 2 TO CO-PROMOTION AND MARKETING SERVICES
AGREEMENT
     This Amendment No. 2 to Co-Promotion and Marketing Services Agreement (this
“Amendment”) is dated May 4, 2009 (the “Amendment Execution Date”), by and
between Cornerstone Therapeutics Inc. (formerly known as Critical Therapeutics,
Inc.), a Delaware corporation with its principal offices located at 1255
Crescent Green Drive, Suite 250, Cary, NC 27518 (“CRTX”) and Dey, L.P., a
Delaware limited partnership with its principal offices located at 2751 Napa
Valley Corporate Drive, Napa, CA 94558 (“DEY”).
     WHEREAS, the Parties entered into that certain Co-Promotion and Marketing
Services Agreement dated as of March 13, 2007 (the “Co-Promotion Agreement”);
     WHEREAS, the Parties entered into that certain Amendment No. 1 to the
Co-Promotion Agreement dated as of June 25, 2007 (hereinafter, the Co-Promotion
Agreement, as amended by Amendment No. 1, shall be referred to as the
“Agreement”); and
     WHEREAS, the Parties desire to amend certain terms of the Agreement by way
of this Amendment.
     NOW, THEREFORE, in consideration of the promises made herein and other good
and valuable consideration, the receipt and sufficiency of all of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

  1.   All capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings given to them in the Agreement.

  2.   Section 1.22 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Detail Targets” means, for the Pre-Launch and Launch Period, the Detail Targets
will be those who the JCC agrees qualify as potential targets for the Products,
and, thereafter, the Detail Targets shall include the PUDs and all other office
based physicians and other health care professionals in the Territory that
significantly influence use with respect to any Product in the Territory as
mutually agreed upon by the Parties.

  3.   A new Section 1.23(a) is added to the Agreement as follows:

1.23(a) “Amendment No. 2 Effective Date” means January 1, 2009.

  4.   Section 1.28 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Forecast(s)” means a twelve month rolling forecast provided by DEY to CRTX on a
calendar quarterly basis listing DEY’s monthly requirements for Samples. Such
forecast shall be provided to CRTX at least six (6) months in advance of the
first applicable Calendar Quarter in such forecast.
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



  5.   Section 1.44 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Promotional Materials” means all written, printed or graphic material provided
by CRTX and intended for use by a Party’s Sales Representatives during a Call,
or during marketing sponsored speaker programs including, but not limited to,
visual aids, file cards, premium items, clinical studies, reprints, drug
information updates and any other promotional support items or advertising that
CRTX (following consultation with (i) the Committee during the Pre-Launch Period
and the Launch Period or (ii) DEY in accordance with Section 4.4(8) thereafter),
deems necessary or appropriate in connection with the Promotion of Product.
Promotional Materials shall include only those materials describing FDA-approved
indicated uses, safety, effectiveness, contraindications, side effects, warnings
and other relevant characteristics of a Product that meet the regulations as
outlined in the Code of Federal Regulations. Promotional Materials shall not
include any Product packaging, Product labeling or Sample labeling.

  6.   Section 1.47 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Promotion Plan” means a plan relating to the Promotion of a Product. During the
Pre-Launch Period and the Launch Period, the Promotion Plan will be as
established by the Committee. Thereafter, the Promotion Plan will be established
by the individual Parties in their sole discretion, subject to the terms of the
Agreement, as amended herein.

  7.   Section 1.50 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Samples” means Products provided primarily to Detail Targets for no
consideration in accordance with PDMA guidelines.

  8.   A new Section 1.60 is added to the Agreement as follows:

“Non-personal Promotion Expenses” mean those Promotion Expenses not associated
with Details. Together Non-personal and Personal Promotion Expenses equal the
Promotion Expenses.

  9.   A new Section 1.61 is added to the Agreement as follows:

“Personal Promotion Expenses” mean those Promotion Expenses associated with
Details.

  10.   A new Section 1.62 is added to the Agreement as follows:

“PUD(s)” means, for any particular date, the pulmonary specialists identified
and defined by IMS Health (or by mutual written consent of the Parties another
Third Party data vendor such as Wolters Kluwer) as either Pulmonary Critical
Care Medicine or Pulmonary Disease Specialists during the period

Page 2 of 14



--------------------------------------------------------------------------------



 



beginning on the Amendment No. 2 Effective Date and ending on such particular
date. Any doctor identified as a PUD at any time during the Term of this
Agreement, based upon the definition above, shall remain a PUD throughout the
remainder of the Term for purposes of this Agreement.

  11.   A new Section 1.63 is added to the Agreement as follows:

“PUD Prescription Ratio” means, for any particular Calendar Quarter, the ratio
of total prescriptions written for the Products by PUDs to the total
prescriptions written for the Products, based upon data published by IMS Health
for such period. If IMS Health data is not available, Wolters Kluwer
prescription data will be used by the Parties. If neither IMS Health nor Wolters
Kluwer data is available, the last available PUD Prescription Ratio will be used
for the remainder of the Term. For example, in order to calculate the PUD
Prescription Ratio for the third calendar quarter of 2008 (July 1, 2008 through
September 30, 2008), the total number of prescriptions written by PUDs for the
Products ([***]) is divided by the number of total prescriptions written for the
Products ([***]) to arrive at the PUD Prescription Ratio, which is [***]%
(actual data from IMS Health NPA, including LTC, used for this example). For
comparison, PUD Prescription Ratio using Wolters Kluwer data for this same
quarter was [***]% ([***] divided by [***]).

  12.   The following new language is added to Section 3.1 of the Agreement
following the heading “Joint Commercial Committee” (before subsections
(1) through (7)):

For the Pre-Launch Period and the Launch Period, the Parties shall establish a
Joint Commercial Committee on the following terms and conditions. As of
January 1, 2009, the Joint Commercial Committee shall be disbanded and this
Section 3.1 shall be of no further effect.

  13.   Section 4.3(3) of the Agreement is hereby deleted in its entirety and
replaced with the following:

During the Post-Launch Period and the Post-Exclusivity Period, and as long as no
generic competition for Zileuton XR has entered the market in the Territory, DEY
shall deliver at least [***] Details per full calendar month to PUDs for
Zileuton XR in the second position. DEY shall have no obligation to deliver
Details during any Calendar Quarter for which CRTX is unable to deliver to DEY
(i) at least seventy-five percent (75%) of the Samples forecast by DEY for such
quarter or (ii) a reasonably adequate supply of Promotional Materials. Once a
Third Party AB-rated generic product to Zileuton XR has entered the market in
the Territory, [***]; provided, however, each of DEY and Mylan Inc. (“Mylan”)
covenant and agree that, during the Term, neither DEY, Mylan nor any of their
Affiliates will introduce in the Territory the first AB-rated generic product to
either (i) Zileuton XR or (ii) Zileuton IR.
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 3 of 14



--------------------------------------------------------------------------------



 



  14.   Section 4.3(4) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Intentionally Omitted.

  15.   Section 4.3(5) of the Agreement is hereby deleted in its entirety and
replaced with the following:

For Details described in Subsections 4.3(1) through (2), DEY shall provide
Details to Detail Targets who the JCC agrees qualify as potential targets for
the Products, and the JCC also will determine an optimal level of Detail
frequency for all targeted physicians.

  16.   Section 4.3(6) of the Agreement is hereby deleted in its entirety and
replaced with the following:

In Year 2008, DEY will contribute fifty percent (50%) of the documented total
Zileuton XR Promotion Expenses that are developed and approved by the JCC.
During the Term of the Agreement, DEY also is responsible for salaries for its
own employees performing marketing functions, which shall be separate from and
in addition to the required Zileuton XR Promotion Expenses for Year 2008. DEY
shall bear its Sales Representative expenses and Sample expenses, which shall
also be separate from and in addition to the required Zileuton XR Promotion
Expenses for Year 2008. DEY shall bear its Sales Representative expenses and
Sample expenses for the remainder of the Term.

  17.   Section 4.3(10) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Intentionally Omitted.

  18.   Section 4.3(11) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(11) (a) Neither DEY nor Mylan Inc. (“Mylan”) shall directly or indirectly,
manufacture, Detail, sell, market or promote any product (except for Products
during the Term of this Agreement) containing Zileuton as one of the active
pharmaceutical ingredients for sale in the Territory during the Term. If this
Agreement expires or terminates for any reason, neither DEY nor Mylan shall
directly or indirectly, manufacture, Detail, sell, market or promote any product
containing Zileuton as one of the active pharmaceutical ingredients for sale in
the Territory until the later of (i) one year after such expiration or
termination or (ii) March 31, 2012 (the “Post-Termination Non-Compete Period”);
provided, however, if: (x) a Third Party AB-rated generic product to Zileuton XR
not expressly authorized by CRTX enters the Territory during this
Post-Termination Non-Compete Period, DEY and Mylan will no longer

Page 4 of 14



--------------------------------------------------------------------------------



 



be held to the Post-Termination Non-Compete Period; or (y) a Third Party
AB-rated generic product to Zileuton IR not expressly authorized by CRTX enters
the Territory during this Post-Termination Non-Compete Period, DEY and Mylan
will no longer be held to the Post-Termination Non-Compete Period with respect
to such a product. Nothing set forth in this Agreement is intended to prevent
DEY and/or Mylan from being able to take any and all actions necessary to be
ready to launch a product containing Zileuton as one of the active
pharmaceutical ingredients for sale in the Territory simultaneously with the
market entry of a Third Party AB-rated generic product to Zileuton XR and/or
Zileuton IR not expressly authorized by CRTX. Notwithstanding the foregoing, if
this Agreement is terminated by DEY pursuant to Section 12.2(4) or by DEY
pursuant to Section 12.2(6), the Post-Termination Non-Compete Period in this
Section 4.3(11) shall be void; provided, however, DEY and CRTX shall continue to
abide by the provisions of Section 9 of this Agreement after such termination.
(b) If at any time CRTX decides in its sole discretion to launch an authorized
generic of Zileuton XR and/or Zileuton IR in the Territory, DEY and/or Mylan
shall have the exclusive right to be CRTX’s exclusive authorized generic
distributor in the Territory. DEY and/or Mylan shall have thirty (30) days after
CRTX’s written notice of its decision to launch such authorized generic(s) in
the Territory to elect in writing to exercise its right to commercialize such
authorized generic(s) in the Territory. CRTX’s written notice to DEY shall
include DEY’s Transfer Cost (as defined below), CRTX’s manufacturing lead times
and the applicable CRTX Royalty (as defined below). To the extent DEY and/or
Mylan do not timely make such election, CRTX shall be free to commercialize such
authorized generic(s) on its own or through a Third Party on terms no more
favorable than the terms offered to DEY and/or Mylan. To the extent DEY and/or
Mylan timely make such election, CRTX shall exclusively supply DEY and/or Mylan
with such authorized generic at [***] (“DEY’s Transfer Cost”) and upon such
other terms and conditions mutually agreed to in good faith by the Parties. If
DEY and/or Mylan elects to order inventory of the authorized generic in
anticipation of the potential launch of a generic by a Third Party (the
“Pre-launch Inventory”) and the Pre-launch Inventory is not sold, DEY shall, at
CRTX’s option, either: (i) sell back to CRTX at DEY’s Transfer Cost all of the
Pre-launch Inventory, or (ii) destroy the Pre-Launch Inventory. If the
Pre-Launch Inventory is destroyed as a result of such product not being
commercially launched by DEY and/or Mylan because the potential launch of a
generic by a Third Party does not actually occur, the parties shall divide the
transfer and destruction costs of the Pre-launch Inventory eighty percent to be
paid by CRTX and twenty percent to be paid by DEY and/or Mylan; provided,
however, CRTX shall have no obligation to share such costs if the applicable
inventory has more than twelve (12) months of remaining shelf life on the actual
launch date of a generic by a Third Party. DEY and/or Mylan shall sell and
distribute the authorized generic in the Territory using commercially reasonable
efforts to maximize profitability. Within thirty (30) days following the end of
each Calendar Quarter, DEY and/or Mylan shall
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 5 of 14



--------------------------------------------------------------------------------



 



calculate the net revenue realized from the sale of the authorized generic
product. For purposes of this Section, “net revenue” shall mean the invoiced
sales price to a customer by DEY for the authorized generic less: (i) any
applicable taxes, (ii) returned goods credits, (iii) any discounts, in amounts
customary in the trade, for quantity purchases or cash or prompt payment,
(iv) retroactive price reductions, including chargebacks and administrative
fees, in amounts customary in the trade. DEY and/or Mylan shall subtract from
net revenue the following to arrive at “Net Profits”: (i) DEY’s Transfer Cost,
(ii) any royalty due and payable by CRTX to Third Parties pursuant to
agreement(s) existing as of the Amendment No. 2 Effective Date (“CRTX Royalty”),
and (iii) a [***] percent ([***]%) distribution allowance for DEY and/or Mylan.
Within thirty (30) days after the end of each Calendar Quarter, DEY and/or Mylan
shall pay CRTX the CRTX Royalty and an additional royalty equal to [***] percent
([***]%) of the Net Profits realized from the sale of the authorized generic. If
at any time after the launch of the authorized generic it becomes commercially
unreasonable for DEY and/or Mylan to continue selling the authorized generic,
DEY and/or Mylan may cease selling the authorized generic upon ninety (90) days
prior written notice to CRTX. Upon DEY and/or Mylan’s ceasing to sell the
authorized generic, it shall, at CRTX’s option, either: (i) sell back to CRTX at
DEY’s Transfer Cost all inventory of the authorized generic, or (ii) destroy all
inventory of the authorized generic at DEY and/or Mylan’s expense.

  19.   Section 4.4(2) of the Agreement is hereby deleted in its entirety and
replaced with the following:

During the Launch Period, CRTX shall deliver at least [***] Details per full
calendar month in the first position for Zileuton XR.

  20.   Section 4.4(3) of the Agreement is hereby deleted in its entirety.

  21.   Section 4.4(4) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(a) CRTX is responsible for all Promotion Expenses for the Products in Year
2007, which shall be a minimum of US $3.0 million, excluding salaries for its
own employees performing marketing functions (as well as any expenses for detail
aids, promotional items, market research) and Sample expenses.
(b) In Year 2008, CRTX will contribute fifty percent (50%) of the Zileuton XR
Promotion Expenses, which are developed and approved by the JCC. These expenses
shall not include salaries for CRTX’s employees performing marketing functions
(as well as any expenses for detail aids, promotional items, market research)
and Sample expenses, the expenses of which shall be borne by CRTX.
(c) Beginning in Year 2009 and continuing throughout the Term, CRTX shall be
responsible for all Promotion Expenses. Beginning in Year 2009 and
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 6 of 14



--------------------------------------------------------------------------------



 



continuing throughout the Term until any generic competition for Zileuton XR
enters the market in the Territory, at least [***] percent ([***]%) of the total
Non-personal Promotion Expenses incurred by CRTX must be directed to the PUDs.
Until any generic competition for Zileuton XR enters the market in the
Territory, Promotion Expenses include, but are not limited to, all of the costs
for the following: (1) the Promotional Materials for biannual Plans of Action to
commence March 1 and September 1 of each calendar year (i.e. Plan of Action 1
(“POA1”) and Plan of Action 2 (“POA2”), (2) on a calendar quarterly basis
promotional mailings to the PUDs identified by DEY and provided to CRTX,
(3) trade show booth panels for the annual meetings of the American Thoracic
Society and American College of Chest Physicians, and (4) if journal advertising
is done for Zileuton XR, the media will include an appropriate selection of
Pulmonology-specific medical journals (e.g., CHEST and the American Journal of
Respiratory and Critical Care Medicine). In addition, CRTX shall provide DEY
Sales Representatives with quantities of promotional materials (i.e. Master
Sales Aids, Leave Behind Sales Aids, Clinical Reprints, Reprint Carriers, etc.)
commensurate with the quantities of promotional materials provided to CRTX Sales
Representatives (to be adjusted on a per-target and Call frequency basis taking
into account differences in the number of targets and Call frequency). CRTX will
not offer any promotions to other physician specialties or healthcare providers
that are not also made available to the PUDs. On a calendar quarterly basis,
CRTX will provide DEY with a twenty four (24) month rolling forecast for sales
of the Products.

  22.   Section 4.4(5) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Intentionally omitted.

  23.   A new Section 4.4(6) will be added to the Agreement as follows:

Intentionally omitted.

  24.   Section 4.4(7) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Intentionally omitted.

  25.   Section 4.4(8) of the Agreement is hereby deleted in its entirety and
replaced with the following:

CRTX, at its sole expense, will be responsible for obtaining and maintaining all
applicable regulatory approvals for Products and approving and submitting all
Promotional Materials in the Territory to the regulatory authorities, all as
according to Applicable Laws. A minimum of forty-five (45) business days prior
to the date of disk release to its printer for printed Promotional Materials or
the date on which CRTX intends to finalize the document for non-printed
Promotional Materials (such as slides, teleconferences, MedEd programs,
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 7 of 14



--------------------------------------------------------------------------------



 



etc.), CRTX will submit all draft Promotion Materials to DEY for legal, medical
and regulatory review. DEY will provide its comments to CRTX within ten
(10) business days of its receipt thereof. Following CRTX’s receipt of DEY’s
comments, the Parties shall discuss and CRTX shall use commercially reasonable
efforts to address DEY’s comments in the Promotion Materials. The revised
Promotion Materials will be resubmitted by CRTX to DEY for final review at least
five (5) business days prior to the date of disk release to its printer or the
date on which CRTX intends to finalize the document, respectively. If a dispute
arises between the Parties concerning the content of any Promotion Material,
CRTX will provide copies of the Promotional Materials that have been revised to
remove the disputed section if there is a documented legal, medical or
regulatory concern raised by DEY; provided, however, in such case, CRTX and DEY
shall each pay fifty percent (50%) of the additional, incremental costs of such
Promotional Material. For example, if the Parties plan to print 1,000 copies of
a promotional piece at a cost of $10,000 but they cannot agree on content and
two versions (500 copies each) of the piece must be printed at a cost of
$14,000, DEY would pay CRTX $2,000 ($14,000-$10,000/2). In any case where a
dispute between the Parties results in the creation of two versions of certain
Promotional Material(s), DEY’s name and logo shall appear only on the
Promotional Material(s) in which the disputed section(s) have been removed. The
Parties shall comply with the terms of Section 9.4 of the Agreement regarding
press releases or other public announcements.

  26.   Section 4.4(9)(e) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Using Commercially Reasonable Efforts to supply and ship to DEY (at DEY’s
facility in Allen, TX) the number of GMP-compliant commercial Zileuton XR
Samples identified by DEY in each Forecast for the upcoming Calendar Quarter.
CRTX shall invoice DEY for the Samples at [***], provided, however, that CRTX
shall pay for all shipping charges. CRTX shall use Commercially Reasonable
Efforts to supply DEY no later than the 15th of January, April, July and October
of each calendar year with the Samples identified by DEY in each Forecast for
the upcoming Calendar Quarter. Throughout the Term, CRTX shall use Commercially
Reasonable Efforts to reduce the cost of the Samples. If at any time for any
reason CRTX is unable to supply DEY in any Calendar Quarter with the number of
Samples set forth in the applicable Forecast, CRTX shall allocate [***] percent
([***]%) of any available Samples to DEY until DEY has received the number of
Samples set forth in the applicable Forecast for such quarter.

  27.   The first sentence of Section 4.4(10) of the Agreement is hereby deleted
in its entirety and replaced with the following:

CRTX shall use Commercially Reasonable Efforts to provide DEY with final draft
Promotional Materials updated as agreed by the Parties pursuant to
Sections 4.4(4) and (8), including, but not limited to, training materials for
the performance and supervision of Calls by no later than April 6, 2007, which
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 8 of 14



--------------------------------------------------------------------------------



 



the Parties agree is necessary in order for DEY to meet the Detail Commencement
Date. Such Promotional Materials shall be provided without cost to DEY and the
cost shall be part of the Annual Promotion Budget for the Year ending
December 31, 2008.

  28.   Section 4.6(2) of the Agreement is hereby deleted in its entirety and
replaced with the following:

During the Term, CRTX shall provide DEY with sufficient quantities of training
materials relating to the Products in order to meet the Projected Detail
Commencement Date, including an up-to-date programmed learning unit for “at
home” study. Such materials shall be provided to DEY free of charge for
distribution to the DEY sales force and the cost shall be part of the Annual
Promotion Budget for the Year ending December 31, 2008.

  29.   Section 4.7(1) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Intentionally deleted.

  30.   Section 4.7(4) of the Agreement is hereby deleted in its entirety and
replaced with the following:

In addition to any other reports required by this Agreement, CRTX shall provide
to DEY at no cost to DEY (i) on a quarterly basis, within [***] business days
after the end of each quarter beginning or ending during the Term, reports of
Net Sales, including any Standard Deductions from the gross amount invoiced for
the immediately preceding month; (ii) on a quarterly basis, the number of Units
of each Product sold in the Territory by customer account; and (iii) such other
reports as may be reasonably requested by DEY in connection with the performance
of the Parties’ obligations hereunder.

  31.   Section 5.2(c) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Amounts owed by DEY for its portion of (i) Zileuton XR Promotion Expenses
pursuant to Section 4.3(6) of this Agreement for the Year ending December 31,
2008, (ii) Sample costs pursuant Section 4.3(7) of this Agreement, or
(iii) Sample costs pursuant to Section 4.3(8) of this Agreement; each within
thirty (30) days after receipt of invoice from CRTX.

  32.   Section 5.6 of the Agreement is hereby deleted in its entirety and
replaced with the following:

CRTX will pay DEY a Co-Promotion Fee for the Post-Launch Period, which shall be
calculated and paid as follows:
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 9 of 14



--------------------------------------------------------------------------------



 



a) The Co-Promotion Fee shall be [***] percent ([***]%) multiplied by the
Products’ total Quarterly NSMR multiplied by the applicable PUD Prescription
Ratio from the immediately prior Calendar Quarter (i.e., the PUD Prescription
Ratio for Q1 will be used to calculate Q2 Co-Promotion Fee), calculated on a
quarterly basis. If the PUD Prescription Ratio for the current Calendar Quarter
differs from the prior Calendar Quarter’s PUD Prescription Ratio by more than
five percent (5%) (i.e., the PUD Prescription Ratio for Q2 differs by more than
five percent (5%) from Q1), the Parties shall true up the Co-Promotion Fee using
the current PUD Prescription Ratio. For example, if the PUD Prescription Ratio
for the prior Calendar Quarter is twenty-seven percent (27%), a true up would be
paid if the current Calendar Quarter’s PUD Prescription Ratio is less than 25.65
or greater than 28.35.
b) Subject to Section 5.8(3), the Co-Promotion Fee will be paid by CRTX
quarterly within thirty (30) days after the end of the applicable Calendar
Quarter. Subject to Section 5.8(3), the applicable Party shall pay the other
Party the true up amount required by Section 5.6(a) within sixty (60) days after
the end of the applicable Calendar Quarter.
c) Each Party shall have the right to offset amounts due to the other under the
Agreement for Samples and Co-Promotion Fees against any amounts due from the
other Party under the Agreement.

  33.   Section 5.7 of the Agreement is hereby deleted in its entirety and
replaced with the following:

CRTX will pay DEY a Co-Promotion Fee for the Post-Exclusivity Period, which
shall be calculated and paid as follows:
a) The Co-Promotion Fee shall be [***] percent ([***]%) multiplied by the
Products’ total Quarterly NSMR multiplied by the applicable PUD Prescription
Ratio from the immediately prior Calendar Quarter (i.e., the PUD Prescription
Ratio for Q1 will be used to calculate Q2 Co-Promotion Fee), calculated on a
quarterly basis. If the PUD Prescription Ratio for the current Calendar Quarter
differs from the prior Calendar Quarter’s PUD Prescription Ratio by more than
five percent (5%) (i.e., the PUD Prescription Ratio for Q2 differs by more than
five percent (5%) from Q1), the Parties shall true up the Co-Promotion Fee using
the current PUD Prescription Ratio. For example, if the PUD Prescription Ratio
for the prior Calendar Quarter is twenty-seven percent (27%), a true up would be
paid if the current Calendar Quarter’s PUD Prescription Ratio is less than 25.65
or greater than 28.35.
b) Subject to Section 5.8(3), the Co-Promotion Fee will be paid by CRTX
quarterly within thirty (30) days after the end of the applicable Calendar
Quarter. Subject to Section 5.8(3), the applicable Party shall pay the other
Party the true up amount required by Section 5.7(a) within sixty (60) days after
the end of the applicable Calendar Quarter.
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 10 of 14



--------------------------------------------------------------------------------



 



c) If, pursuant to Section 12.2(1), CRTX terminates this Agreement, CRTX will be
obligated to pay DEY until the end of the Term, as follows: [***] percent
([***]%) of the amount due DEY under Section 5.7(a), above, for up to four
(4) subsequent Calendar Quarters after the effective date of such termination
and, for any additional Calendar Quarters until the end of the Term, if any,
[***] percent ([***]%) of the amount due DEY under Section 5.7(a), above.

  34.   Section 5.8(1) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Intentionally Omitted.

  35.   A new Section 5.11 is added to the Agreement as follows:

Notwithstanding any other provision of this Agreement, each of the Parties
acknowledges and agrees that as of January 1, 2009 that there exists neither any
failure to perform by the other Party under this Agreement relating to the
Covered Sections (as defined below) nor any breach by the other Party under the
Agreement relating to the Covered Sections and that any failure to perform by
the other Party of any nature under this Agreement relating to the Covered
Sections existing or arising prior to January 1, 2009 is and shall be deemed
waived for all purposes pursuant to Section 13.9. For purposes of this
Agreement, “Covered Sections” means any obligations of either Party relating to
details, samples, JCC Meetings, or clinical trials under the Agreement,
including, but not limited to any such obligations contained in the following
sections of this Agreement: (i) Section 3.1; (ii) Section 4.1;
(iii) Section 4.2; (iv) Section 4.3(1); (v) Section 4.3(2); (vi) Section 4.3(3);
(vii) Section 4.3(4); (viii) Section 4.3(6); (ix) Section 4.3(9);
(x) Section 4.3(10); (xi) Section 4.4(1), (xii) Section 4.4(2); (xiii) Section
4.4(3); (xiv) Section 4.4(4); (xv) Section 4.4(5); (xvi) Section 4.4(7); (xvii)
Section 4.4(9)(d); and (xviii) Section 4.4(9)(e). Each of the Parties
acknowledges and agrees that the purpose of this Section 5.11 is to reset the
Parties’ relationship with respect to the Covered Sections by forgiving and
waiving any failures to perform or breaches with respect to the Covered Sections
that occurred prior to January 1, 2009 but that this Section 5.11 shall not be
deemed a waiver of any other right hereunder or of any other breach or failure
by a Party whether of a similar nature or otherwise, including, without
limitation, any breach or failure of a Covered Section that occurs on or after
January 1, 2009.

  36.   Section 6.7 of the Agreement is hereby deleted in its entirety and
replaced with the following:

Safety Contacts. All safety related reports and correspondence shall be
addressed to: Brian Dickson, M.D., Chief Medical Officer, Cornerstone
Therapeutics Inc. by fax, (919) 678-6599 and by telephone, (919) 678-6524, or
such safety representative as may be designated by CRTX.
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

Page 11 of 14



--------------------------------------------------------------------------------



 



  37.   Section 6.8 of the Agreement is hereby deleted in its entirety and
replaced with the following:

Intentionally Omitted.

  38.   Section 12.2(1) of the Agreement is hereby deleted in its entirety and
replaced with the following:

This Agreement may be terminated by either Party by providing the other Party a
minimum of six (6) months prior written notice of termination at any time after
March 31, 2012 (i.e. the earliest permissible termination date pursuant to this
provision would be October 1, 2012). DEY shall have the right to terminate this
Agreement by providing a minimum of two (2) months prior written notice to CRTX
if: (i) in any two consecutive Calendar Quarters CRTX is unable to deliver to
DEY at least seventy-five percent (75%) of the Zileuton XR Samples forecast by
DEY for such quarters; or (ii) at any time commercial supplies of the Zileuton
XR remain on back order for more than one Calendar Quarter.

  39.   Section 12.2(6) of the Agreement is hereby deleted in its entirety and
replaced with the following:

DEY has the right to terminate this Agreement if after January 1, 2010 Net Sales
of Zileuton XR for any four consecutive Calendar Quarters for Zileuton XR are
below US $20 million; provided, however, that this termination right must be
exercised providing at least two (2) months prior written notice to CRTX and the
first of such consecutive Calendar Quarters must arise on or after January 1,
2009.

  40.   All references in the Agreement to “Schedule 1.22” (DEY Trademarks)
shall be changed to “Schedule 1.23”.

  41.   Schedule1.17 to the Agreement is hereby deleted in its entirety and
replaced with the following:

SCHEDULE 1.17
CRTX TRADEMARKS
ZYFLO®
ZYFLO CR®
www.zyflo.com
www.zyflocr.com

  42.   The addresses for notices set forth in Section 13.4 are hereby deleted
and replaced with the following:

             
 
  If to CRTX:   CORNERSTONE THERAPEUTICS INC.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
Attention: President and Chief Executive Officer    

Page 12 of 14



--------------------------------------------------------------------------------



 



             
 
      With a required copy to:
CORNERSTONE THERAPEUTICS INC.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
Attention: General Counsel    
 
           
 
  If to DEY:   DEY, L.P.
2751 Napa Valley Corporate Drive
Napa, CA 94558
Attention: President
   
 
           
 
      With a required copy to:
Mylan Inc.
1500 Corporate Drive, Suite 400
Canonsburg, PA 15317
Attention: Global General Counsel    

  43.   Except as specifically amended herein, all other terms and conditions of
the Agreement are in full force and effect.

  44.   This Amendment shall be governed by the laws of the State of New York
without reference to any rules of conflict of laws. Any dispute arising in
relation to this Amendment shall be resolved in the same manner as a dispute
under the Agreement.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page 13 of 14



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO AMENDMENT NO. 2

TO CO-PROMOTION AND MARKETING SERVICES AGREEMENT
     IN WITNESS of the agreement to the terms and conditions contained herein,
the Parties have caused the following signatures to be affixed hereto to become
effective as of the Amendment No. 2 Effective Date:

                      CORNERSTONE THERAPEUTICS INC.       DEY, L.P.,
by DEY, INC., its General Partner    
 
                   
BY:    /s/ Craig A. Collard
      BY:    /s/ Carolyn Myers    
 
     
 
   
PRINT NAME:
  Craig A. Collard       PRINT NAME:   Carolyn Myers    
TITLE: President and Chief Executive Officer
      TITLE: President    
 
                   
DATE: May 4, 2009
      DATE: April 30, 2009    

Acknowledged and agreed to with respect to Sections 13 and 18 only:
MYLAN INC.

         
BY:    /s/ Daniel M. P. Caron
   
 
   
PRINT NAME:
  Daniel M. P. Caron    
TITLE: Vice President
   
 
       
DATE: April 30, 2009
   

Page 14 of 14